                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MED-DEN FUNDING, LLC,

                       Plaintiff,                                     8:20CV223

       vs.
                                                                        ORDER
B GRIGOROVICH D.D.S., INC.,

                       Defendant.


       This matter is before the Court following a telephone conference before the undersigned
magistrate judge on May 6, 2021. Counsel for Plaintiff requested the call to discuss scheduling
issues with the deposition of Defendant’s representative, noticed by Plaintiff to take place in
Omaha, Nebraska on May 20, 2021, and the deposition of Plaintiff’s representative, noticed by
Defendant to take place in Brea, California, on May 14, 2021. Plaintiff’s counsel requested the
call with the Court by email on April 29, 2021, because defense counsel had not responded to
any of Plaintiff’s counsel’s attempts to reach him on this issue.
       Defense counsel did not respond to Plaintiff’s email to the undersigned’s chambers
requesting the conference, nor to the emails sent by the undersigned’s staff on April 29, April 30,
or May 3, 2021, inquiring as to defense counsel’s availability. The telephone call was set by text
order dated May 3, 2021. Counsel for Plaintiff appeared for the scheduled conference, but
counsel for Defendant did not participate in the telephone conference or otherwise notify the
Court that he would be unable to appear. Under the circumstances,

       IT IS ORDERED:

       1.      Plaintiff is excused from appearing for the deposition noticed for May 14, 2021,
               in Brea, California.

       2.      Defendant is notified that further failure to adhere to deadlines in the Case
               Progression Order, failure to participate in discovery and scheduling of
               depositions, and/or failure to appear at scheduled telephone hearings or comply
               with court orders, may result in appropriate sanctions upon motion by Plaintiff,
               including entry and/or judgment of default against Defendant.

       Dated this 6th day of May, 2021.
                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
